Title: James Madison to Bernard Peyton, 2 August 1830
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug. 2. 1830
                            
                        
                            
                        Be so good as to mention the balance in your hand after paying a draft of $100 dollars whilst I was at the
                            University. I am endeavouring to make up before the 1st. of Sepr the discount day at the Bank as much as will discharge
                            one half of my debt to it. Friendly salutations
                        
                            
                                J M
                            
                        
                    I have in the Tobo. Houses the amt of a few Hhds reported to be abt. half a dozen, which the delays of my discharged
                            overseer, & the busy Seasons since have made it impossible to prepare for market. The quality is probably not
                            essentially different from what has been sold. How long can a further postponement take place, without passing the
                            limited period.